Citation Nr: 1502904	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-29 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for asthmatic bronchitis.  

2.  Entitlement to service connection for acne.  

3.  Entitlement to service connection for depression.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to July 1987.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2012 rating decision in which the RO in Wichita, Kansas, inter alia, denied service connection for asthmatic bronchitis, acne, and depression.  The Little Rock, Arkansas RO properly has jurisdiction over these claims.  

In July 2012, the Veteran filed a notice of disagreement (NOD) with the June 2012 denial.  The RO issued a statement of the case (SOC) in September 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2012.  

In July 2014, the Veteran testified during a Board video-conference hearing; however, a transcript was not produced due to an audio malfunction.  In September 2014, the Veteran indicated she wished to have another video-conference hearing, which was held in December 2014 before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic Virtual VA file associated with the Veteran's claims.  A review of the documents in the Virtual VA file reveals VA treatment records dated from July 1998 to June 2012.  The remainder of the documents in this file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

For reasons expressed below, the claims on appeal are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action in this appeal is warranted.  

The Veteran contends that she first experienced symptoms of acne, asthmatic bronchitis, and depression while in military service.  Specifically, she reports that her service treatment records (STRs) document treatment for acne and upper respiratory symptoms related to asthmatic bronchitis. She contends that a specific service treatment record documented a diagnosis of asthmatic bronchitis while in service; however, this notation seems to have been disassociated with her service treatment records.  With respect to depression, the Veteran reports suffering a miscarriage while in service and seeking out treatment for symptoms of depression.  The Veteran contends that this treatment for depression was documented in her STRs; however, this notation, too, has been lost.  The Veteran testified at the December 2014 hearing that prior to filing a service connection claim, she requested a copy of her STRs which contained these notations.  However, the STRs associated with her claims file were missing such notations of asthmatic bronchitis and treatment for depression.  

The Board notes VA has a duty to make continuing requests for records in the possession of a federal department unless VA concludes that such records do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2014).  In light of the Veteran's allegations of missing STRs, the Board finds that the AOJ must conduct an additional search for all medical records from the Veteran's active duty military service, to include records from Kelly and Wilford Hall at Kelly Air Force Base.  

With respect to the Veteran's service connection claim for asthmatic bronchitis, the Veteran's STRs document treatment for upper respiratory infection symptoms in October 1983 and November 1985.  A February 1984 note documented marked congestion and nasal block.  In a June 1987 report of medical history at separation from service, the Veteran reported hay fever.  This evidence, along with the Veteran's contentions regarding further treatment for asthmatic bronchitis in service suggests in-service symptoms.  Post-service, the Veteran was treated by a private physician for shortness of breath, cough, wheezing, and congestion in January 2009.  In April 2009, the Veteran was diagnosed with bronchitis.  In September 2010, the private physician noted an assessment of asthma.  Therefore, the evidence of record suggests a current disability.  The remaining question is whether there exists a medical nexus between any such asthmatic bronchitis disability and military service, to include notations of treatment for upper respiratory infections.  Here, however, there is no medical opinion to that question.  

VA has a duty to provide a medical examination when it is deemed necessary to make a decision on a claim if the evidence (including lay statements of the appellant) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of the disability; if the evidence indicates that his disability or symptoms may be associated with the appellant's service; and there is not sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

Given these facts, and in the absence of a medical etiology opinion, the Board finds that a VA examination to obtain such an opinion would be helpful in resolving the Veteran's asthmatic bronchitis claim on appeal.  Id.  

With respect to the Veteran's acne claim, STRs document that the Veteran was breaking out in May 1984 with an assessment of mild oily skin acne.  In June 1986, the Veteran was seen for an evaluation of acne.  In August 1986, an assessment of acne vulgaris on the face and back was made.  In the June 1987 report of medical history, the Veteran noted skin diseases.  Thus, the in-service element has been met.  Post-service, the Veteran was seen by a private dermatologist for acne treatment.  In January 2011, the Veteran was noted to still be having breakouts.  Assessment included acne.  The Board notes the Veteran has had an acne diagnosis during the period of time on appeal.  Thus, the remaining question is whether there is a nexus between the current acne symptoms and military service.  However, no medical opinion was obtained in this regard.  The Board finds that given the facts related to the Veteran's acne claim, a VA examination to obtain a nexus opinion would be helpful in resolving this issue.  

With respect to the Veteran's depression claim, the Veteran reports that she has suffered from depression symptoms since suffering a miscarriage in service.  The Veteran's STRs dated April 1986 document that the Veteran had a pregnancy terminated due to miscarriage in March 1986.  Thus, the evidence of record suggests an in-service incident.  VA treatment records dated November 2011 noted the Veteran had symptoms of depression.  She reported at that time that she was seen in the military for depression while pregnant.  Diagnosis was major depressive disorder.  In June 2012, the Veteran reported feeling tired with difficulty concentrating.  She was noted to be taking Sertraline.  Diagnosis was major depressive disorder, suggesting a current diagnosis.  Thus, the remaining question is whether there is a nexus between the Veteran's current symptoms and her military service, to include a miscarriage.  However, no medical opinion was obtained in this regard.  The Board finds that given the facts related to the Veteran's depression claim, a VA examination to obtain a nexus opinion would be helpful in resolving this issue.  

Hence, the AOJ should arrange for the Veteran to undergo appropriate VA examinations, by appropriate physicians, at a VA facility, for her asthmatic bronchitis, acne and depression claims.  The Veteran is hereby notified that failure to report to any scheduled examinations, without good cause, may result in denial of the claims.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  


Prior to arranging for the Veteran to undergo VA examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

As for VA records, the claims file currently includes treatment records from the Little Rock VA Medical Center (VAMC) and associated facilities dated through June 2012.  The Veteran testified at the December 2014 hearing that she had been seen at this facility earlier in 2014 for respiratory problems.  She further noted treatment for depression a year earlier.  Thus, more recent records from this facility exist.  Furthermore, VA treatment records dated in June 2012 noted the Veteran was seen at the emergency room at the Miami VA facility.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the Little Rock VAMC and Miami VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, especially those dated since June 2012 for the Little Rock VAMC.  The AOJ should follow the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records, specifically records from Dr. Ye, who treated her acne, according to an October 2005 private treatment record.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Adjudication of the claims should include consideration of all additional evidence added to the record since the last adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to conduct additional search(es) for service medical records of the Veteran not currently of record, to specifically include requesting all medical records from Kelly and Wilford Hall at Kelly Air Force Base.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regard requesting records from Federal facilities.  

2.  Obtain from the Little Rock VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since June 2012.  Also obtain from the Miami VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records, to include records from Dr. Ye.  

Furthermore, instruct the Veteran to submit any service treatment records in her possession, to include records of a diagnosis of asthmatic bronchitis in service and treatment for depression.  

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within a one-year period).  

4.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician at a VA facility, to obtain an etiology opinion with respect to her asthmatic bronchitis claim.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND as well as any new evidence added to the claims file, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should identify the Veteran's current symptoms and disability related to her asthmatic bronchitis.  

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's asthmatic bronchitis had its onset during service or is otherwise medically related to service, to include treatment for upper respiratory infection symptoms.   

In rendering the requested opinion, the physician should consider and discuss all pertinent medical and other objective evidence (to include evidence submitted by the Veteran, and all lay assertions.  

All examination findings, along with complete and clearly-stated rationale for the conclusions reached, must be provided.  

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician at a VA facility, to obtain an etiology opinion with respect to her acne claim.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND as well as any new evidence added to the claims file, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's acne had its onset during service or is otherwise medically related to service, to include treatment for acne noted in the Veteran's service treatment records.  

In rendering the requested opinion, the physician should consider and discuss all pertinent medical and other objective evidence (to include evidence submitted by the Veteran, and all lay assertions.  

All examination findings, along with complete and clearly-stated rationale for the conclusions reached, must be provided.  

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a psychological examination, by a psychologist or psychiatrist at a VA facility, to obtain an etiology opinion with respect to her depression claim.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND as well as any new evidence added to the claims file, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should identify any current psychological diagnosis the Veteran has and describe the symptoms of such diagnosis.  

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current psychological diagnosis, to include depression, had its onset during service or is otherwise medically related to service, to particularly include the Veteran's documented miscarriage.  

In rendering the requested opinion, the physician should consider and discuss all pertinent medical and other objective evidence (to include evidence submitted by the Veteran, and all lay assertions.  

All examination findings, along with complete and clearly-stated rationale for the conclusions reached, must be provided.  

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

10.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

